         Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 In re Novartis and Par Antitrust Litigation
                                                                  1:18-cv-04361-AKH


  This Document Relates To:

 All Actions


             JOINT SUBMISSION CONCERNING SCHEDULING DISPUTES

        The parties have three case management disputes. First, the parties dispute whether
Plaintiffs may submit reply expert reports. Second, the parties dispute whether merits and class
expert reports should be submitted on the same schedule. Third, the parties have not reached
agreement on dates for summary judgment briefing, Daubert briefing, and trial. The parties
submit competing proposed schedules as Exhibit A hereto.

   I.      Whether Plaintiffs Are Permitted to Serve Reply Expert Reports

        PLAINTIFFS’ POSITION:

        The Court has determined that the conduct challenged in this case is subject to the
antitrust rule of reason rather than the per se rule. ECF No. 193. The Court of Appeals has
explained that the rule of reason is a three-step analysis, in which plaintiffs have an initial burden
of production, and then a second burden after defendants meet their own burden of production:

        [r]ule of reason analysis proceeds in three steps. First, the plaintiff bears
        the initial burden of showing that the defendant’s conduct had an actual
        adverse effect on competition as a whole in the relevant market. If
        plaintiff satisfies this burden, the burden then shifts to defendant to offer
        evidence that its conduct had pro-competitive effects. If defendant is able
        to offer such proof, the burden shifts back to plaintiff, who must prove that
        any legitimate competitive effects could have been achieved through less
        restrictive alternatives.

Ark. Carpenters Health & Welfare Fund v. Bayer AG, 604 F.3d 98, 104 (2d Cir. 2010), rev’d on
other grounds, FTC v. Actavis, 570 U.S. 136 (2013) (emphasis in original) (internal citations and
quotation marks omitted). See also King Drug Co. of Florence, Inc. v. SmithKline Beecham
Corp., 791 F.3d 388, 411, 412 (3d Cir. 2015) (“the plaintiff will have the opportunity to rebut the
defendant’s explanation.”).
         Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 2 of 8



         Plaintiffs cannot, and are not required to, anticipate what Defendants will say to attempt
to satisfy their burden of showing procompetitive justifications for the reverse payment and Par’s
delay in this case. Yet Defendants’ proposal as set forth below seeks to require Plaintiffs to do
exactly that. Plaintiffs do not intend to “lob” new reply arguments to “sandbag[]” Defendants as
they claim below. Rather, it is Defendants who seek to impair Plaintiffs’ ability to respond to
new arguments despite the fact that under the rule of reason, Plaintiffs are entitled to rebut any
asserted procompetitive justifications by showing that they could have been achieved without a
reverse payment and Par’s delay. See, e.g., New York v. Actavis PLC, 787 F.3d 638, 652 (2d Cir.
2015) (“the monopolist may proffer nonpretextual procompetitive justifications for its conduct.
The plaintiff may then . . . rebut those justifications.”) (internal citations and quotation marks
omitted).

        The same reasoning applies to class certification. Plaintiffs cannot predict what
Defendants’ experts will say in opposition to class certification, and so need the opportunity to
refute whatever arguments Defendants’ experts make. In no past case involving delayed generic
drug competition have plaintiffs not submitted a reply expert report, either as of right or pursuant
to a motion for leave attaching a proposed reply expert report.

       DEFENDANTS’ POSITION:

        Plaintiffs have offered no reason to upset the Court’s articulated preference against reply
expert reports. Plaintiffs will have the opportunity to try to carry their burdens in the first round
of expert reports; Defendants will have an opportunity to respond, in opposing expert reports.
Plaintiffs have no basis to preemptively seek now, months ahead of time, a blanket order that
they be permitted to file reply expert reports. Such an order would be an invitation for the
Plaintiffs to omit from their initial expert reports the arguments they will ultimately rely upon,
and to save those arguments for the additional round of reports that Plaintiffs claim to need,
thereby depriving Defendants’ experts of the opportunity to comment on such arguments.

         The Court has already addressed this issue with respect to class certification. At the
outset of the case, the Court explained, “If there is a division among experts I can’t resolve from
the initiating and opposing lead depositions . . . we’ll need depositions but I don’t see any value
in reply reports.” Hrg. Tr. 7/27/18 at 15:21-24. Plaintiffs raised no objection at the time,
although they now seek a different result. Plaintiffs cite no authority requiring the Court to
permit them to serve two rounds of expert reports. There is no reason why Plaintiffs cannot
make their points in favor of class certification in one round of expert reports to which
Defendants will have one round in which to respond.

         Nor is there any reason why Plaintiffs should be permitted to serve reply expert reports in
the “merits” phase, after class certification. In the experience of defense counsel, reply expert
reports are often used to lob into the case arguments that plaintiffs could have but did not make
in their opening reports—thereby sandbagging defendants, and forcing them to seek leave to
serve sur-reply expert reports. All of this is easily avoided by having each side serve one round
of reports.




                                                  2
          Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 3 of 8



        The rule of reason burden shifting framework that Plaintiffs cite—which would only
apply to a subset of the parties’ experts in any event—does not compel a different result. In the
(unlikely) event that Plaintiffs’ experts on that framework (as opposed to the experts who will
not be addressing it at all) do not address in their opening reports a particular argument asserted
by Defendants’ experts, Plaintiffs can seek leave to serve a limited additional report as necessary.
But that is not a reason to grant Plaintiffs now—months before any party serves any expert
reports—leave for Plaintiffs to serve reply expert reports, much less to presumptively grant such
leave as to all of Plaintiffs’ experts, without regard to whether they even are addressing the rule
of reason.

        Defendants respectfully submit that, as to both class certification issues and the merits,
each side should be permitted one round of expert reports.

   II.     Whether Merits and Class Reports Should Be Simultaneous

         PLAINTIFFS’ POSITION:

        Defendants wisely agreed to delay class certification until the end of fact discovery, but
now invite a doubling of the number of expert reports the Court must study by proposing to
delay expert reports going to the merits of the case until after class certification. This invites
waste, duplication, and increased costs. First, Defendants’ proposal will require one set of expert
reports going to class certification and a second, later set going to the merits of the case,
multiplying costs and paper. If class and merits were to proceed at the same time, the same
experts who opine concerning class will opine concerning merits and would be required to
submit (and burden the Court with) half the number of reports.

        Second, under Defendants’ proposal, the Retailer Plaintiffs (who do not seek class
certification) will sit idle for months (or longer) during the pendency of class certification in this
court and the court of appeals, with the factual record closed and yet expert discovery stalled
indefinitely. Third, Defendants’ proposal will deprive class certification practice of the concrete
and final trial opinions of the parties’ respective experts on the issues of causation, injury, and
damages, injecting needless speculation about what those opinions might be. In ruling on class
certification, why should the Court have to guess about what the causation, injury and damages
opinions of the parties’ experts will be?

        Plaintiffs’ proposal to exchange single reports containing both merits expert opinions and
class certification expert opinions will solve all of these problems.

         Defendants suggest that, in another case, counsel for certain of the plaintiffs “sought
leave to revise merits expert reports . . . in response to an adverse class certification ruling” and
that as a “result there will be a new round of depositions and expert reports (on both sides) with
just a few months to go before trial.” Defendants have stated to Plaintiffs that they are referring
to In re Androgel Antitrust Litigation (No. II), 1:09-MD-2084-TWT (N.D. Ga), pending before
Judge Thrash. Defendants have misrepresented proceedings in that case. After class certification
was denied last year, the (former) class plaintiffs served a three-page report providing individual
damage figures for the former class representatives. Defendants did not object and Retailer



                                                  3
           Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 4 of 8



Plaintiffs were not parties to that request. More recently, the former class plaintiffs and the
Retailer Plaintiffs, who are trying their case together, received permission from Judge Thrash to
serve supplemental reports so that the plaintiffs can potentially reduce the number of experts that
will testify at the trial scheduled for February 4, 2020. This had nothing to do with the ruling on
class certification.

         DEFENDANTS’ POSITION:

        The issue is whether the Court should first decide whether the proposed classes of
plaintiffs are to be certified before the parties proceed to have their experts address the merits of
the parties’ underlying dispute. Defendants respectfully submit that such an approach is the
proper course in this case, for three reasons.

        First, this is the route the Court charted at the outset, ordering that the parties first
complete class certification expert reports and briefing before merits-related deadlines were set.
At the conference in July 2018, the Court ruled that, after the Court “decide[d] the certification
issue,” the Court would “have a conference” to decide the remaining merits-related deadlines,
including “experts.” 7/28/2018 Hrg. Tr. at 16:8-18. Based on the Court’s instruction, the parties
jointly submitted a proposed schedule which provided dates for class certification expert reports
and class certification briefing, and left all merits-related deadlines (e.g., merits expert reports,
summary judgment and Daubert motions) to be scheduled at a conference after class
certification. ECF No. 58. The Court approved that schedule. ECF No. 59. After the parties
sought an extension of certain deadlines, including class certification expert reports and briefing,
the Court decided to further defer all deadlines other than document discovery until the
upcoming September 5, 2019 conference. ECF No. 77. The Court did not indicate that it had
changed its position on deciding class certification prior to setting merits-related deadlines, and
Plaintiffs provide no basis to change course now.

        Second, separating out merits expert discovery will ensure the parties have time to
complete fact depositions at the same time that class certification is being briefed, class
certification experts are being deposed, and the issue is decided. Defendants are not proposing to
delay fact witness depositions—only to wait to address merits expert discovery until after class
certification.1

        Third, deciding class certification before proceeding to merits expert discovery is more
efficient because it will avoid the need to reopen merits expert discovery to address the Court’s
ruling on class certification. If the Court certifies the two proposed classes of plaintiffs—the
direct purchasers and the indirect purchasers—then Plaintiffs’ experts can proceed to address the
issues of “causation, injury and damages,” as Plaintiffs put it, that Plaintiffs believe bear on the
case based on the class certification rulings. If, however, the Court declines to certify one or
both classes (and it is only the individual plaintiffs who remain), decides to certify a narrower
class, and/or decides to certify subclasses, that will bear directly on the issues of causation, injury
and damages that will be addressed in merits expert discovery.


1
 Nor would this result in multiple depositions for experts. In the event a class certification expert addresses any
merits issues in his or her report, the parties can question the expert in a deposition as to such issues.


                                                           4
            Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 5 of 8



        That the Court’s rulings on class certification will impact merits expert discovery is not
mere conjecture. In defense counsel’s experience, plaintiffs often seek to revise their merits
expert discovery theories in view of the Court’s rulings on class certification. Indeed, just a few
weeks ago, counsel for certain of the plaintiffs in this case sought leave to revise merits expert
reports in another case in response to an adverse class certification ruling. Plaintiffs’ counsel
explained in that case—a so-called “generic delay” case—that their experts needed to change
theories to adjust to the Court’s class certification ruling, and the result there is that there will be
a new round of depositions and expert reports (on both sides) with just a few months to go before
trial. Notably, the request to revise expert reports in view of the class certification ruling was
joined in by the Retailer Plaintiffs in that case (represented by the same counsel); despite their
insistence here that because they intend to opt out of any class they should not have to abide
class certification discovery and briefing, the reality is that their merits expert theories, too, may
well change upon the Court’s rulings on those issues. It is that result that Defendants seek to
avoid here, in this case.

        The parties can avoid any need to revise or redo merits expert discovery if they first have
in hand the Court’s decisions on class certification. Defendants respectfully submit that the case
should proceed in the same orderly fashion envisioned by the Court at the outset: a decision on
class certification first, and merits expert discovery thereafter.

    III.     When Dates Should Be Scheduled for Summary Judgment, Daubert Motions,
             and Trial

           PLAINTIFFS’ POSITION:

        Plaintiffs’ proposed schedule is designed to advance this case as expeditiously as
possible. In our experience from scores of pharmaceutical antitrust cases, a trial date serves as
the strongest available impetus towards resolution. To that end, Plaintiffs propose dates certain
for Summary Judgment (January 29, 2021) and Daubert motions (same), and suggest a trial date
on October 15, 2021 or as soon thereafter as the Court is available. Defendants have (to date)
offered Plaintiffs no reason to delay this case for many more years.

           DEFENDANTS’ POSITION:

        Defendants propose to schedule now the completion of fact depositions, class
certification expert discovery and briefing, and argument. Defendants propose that the parties
return to the Court for a status conference after a decision on class certification to address the
remaining deadlines: for merits experts, summary judgment, Daubert motions, and trial.

        Again, Defendants only seek to follow the Court’s indicated preferences from prior
hearings. See 7/28/2018 Hrg. Tr. at 16. This is not “delay”, as Plaintiffs claim. Once class
certification is addressed, we are confident the Court will set the remaining schedule in light of
the status of the case at that time.

       For these reasons, Defendants respectfully submit that the Court should set these
remaining deadlines at a status conference upon the conclusion of the class certification stage.



                                                   5
       Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 6 of 8




DATED: September 4, 2019

By: /s/ Dan Litvin                                By: /s/ Robin A. van der Meulen
Bruce E. Gerstein                                 Gregory S. Asciolla
Joseph Opper                                      Robin A. van der Meulen
Dan Litvin                                        Tianran Song
GARWIN GERSTEIN & FISHER LLP                      LABATON SUCHAROW LLP
88 Pine Street, 10th Floor                        140 Broadway
New York, NY 10005                                New York, New York 10005
Tel: (212) 398-0055                               Tel: (212) 907-0700
Fax: (212) 764-6620                               Fax: (212) 818-0477
bgerstein@garwingerstein.com                      gasciolla@labaton.com
jopper@garwingerstein.com                         rvandermeulen@labaton.com
dlitvin@garwingerstein.com                        tsong@labaton.com

Attorneys for Plaintiff Drogueria Betances,       Attorneys for Plaintiff UFCW Local 1500
LLC and interim lead counsel for the direct       Welfare Fund and interim lead counsel for
purchaser class                                   the end-payor class

David Raphael                                     Robert G. Eisler
Erin Leger                                        Deborah A. Elman
Susan Segura                                      Kelly L. Tucker (pro hac vice)
SMITH SEGURA & RAPHAEL, LLP                       Chad B. Holtzman
3600 Jackson St., Ste. 111                        GRANT & EISENHOFER P.A.
Alexandria, LA 71303                              485 Lexington Avenue
Tel: (318) 445-4480                               New York, NY 10017
Fax: (318) 487-1741                               Tel.: (646) 722-8500
draphael@ssrllp.com                               Fax: (646) 722-8501
eleger@ssrllp.com                                 reisler@gelaw.com
ssegura@ssrllp.com                                delman@gelaw.com
                                                  choltzman@gelaw.com
John Gregory Odom                                 ktucker@gelaw.com
Stuart Des Roches
Andrew Kelly                                      Attorneys for Plaintiff Law Enforcement
Dan Chiorean                                      Health Benefits Inc. and the end-payor class
ODOM & DES ROCHES
Poydras Center
650 Poydras Street, Suite 2020
New Orleans, LA 70130
Tel: (504) 522-0077
Fax: (504) 522-0078
jodom@odrlaw.com
stuart@odrlaw.com
akelly@odrlaw.com
dchiorean@odrlaw.com



                                              6
       Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 7 of 8




Russell A. Chorush                                 By: /s/ Benjamin M. Greenblum
Miranda Jones                                      Benjamin M. Greenblum
HEIM PAYNE & CHORUSH LLP                           Elise Baumgarten
1111 Bagby, Suite 2100                             Thomas Ryan
Houston, TX 77002                                  R. Chet Otis
Tel: (713) 221-2000                                WILLIAMS & CONNOLLY LLP
Fax: (713) 221-2021                                650 Fifth Avenue, Suite 1500
rchorush@hpcllp.com                                New York, New York 10019
mjones@hpcllp.com                                  Tel: (646) 949-2800
                                                   Fax: (646) 949-2801
Additional Attorneys for Plaintiff Drogueria       bgreenblum@wc.com
Betances, LLC and for the direct purchaser
class                                              Attorneys for Defendant Par
                                                   Pharmaceutical, Inc.
Kristyn Fields
FARUQI & FARUQI, LLP                               By: /s/ Julie A. North
685 Third Ave., Floor 26                           Evan R. Chesler
New York, NY 10017                                 Julie A. North
Tel.: (212) 983-9330                               CRAVATH, SWAINE & MOORE LLP
Fax: (212) 983-9331                                825 Eighth Avenue
kfields@faruqilaw.com                              New York, New York 10019
                                                   Tel: (212) 474-1000
Peter Kohn                                         Fax: (212) 474-3700
Joseph T. Lukens                                   echesler@cravath.com
FARUQI & FARUQI, LLP                               jnorth@cravath.com
101 Greenwood Ave., Suite 600
Jenkintown, PA 19046                               Attorneys for Defendants Novartis
Tel: (215) 277-5770                                Pharmaceuticals Corporation and Novartis
pkohn@faruqilaw.com                                AG
jlukens@faruqilaw.com
                                               By: /s/ Lauren Ravkind
David F. Sorensen                              Richard Alan Arnold
Caitlin G. Coslett                             Scott E. Perwin
BERGER MONTAGUE PC                             Lauren C. Ravkind
1818 Market Street, Suite 3600                 Anna T. Neill
Philadelphia, PA 19103                         Joshua Gray
Tel: (215) 875-3000                            KENNY NACHWALTER P.A.
dsorensen@bm.net                               Four Seasons Tower
ccoslett@bm.net                                1441 Brickell Avenue, Suite 1100
                                               Miami, FL 33131
Attorneys for Plaintiff Rochester Drug Co-     Tel: (305) 373-1000
Operative, Inc. and the direct purchaser class Fax: (305) 372-1861
                                               sperwin@knpa.com
                                               lravkind@knpa.com
                                               aneill@knpa.com



                                               7
       Case 1:18-cv-04361-AKH Document 200 Filed 09/04/19 Page 8 of 8



                                                  Attorneys for Plaintiffs Walgreen Co., The
Robert N. Kaplan                                  Kroger Co., and H-E-B, L.P.
Matthew P. McCahill
Ralph E. Labaton                                  By: /s/ Eric L. Bloom
KAPLAN FOX & KILSHEIMER, LLP                      Alexander J. Egervary
850 Third Avenue, 14th Floor                      Barry L. Refsin
New York, New York 10022                          Eric L. Bloom
Tel: 212-687-1980                                 HANGLEY ARONCHICK SEGAL
Fax: 212-687-7714                                 PUDLIN & SCHILLER
rkaplan@kaplanfox.com                             One Logan Square, 27th Floor
mmccahill@kaplanfox.com                           Philadelphia, PA 19103
rlabaton@kaplanfox.com                            (215) 568-6200
                                                  aegervary@hangley.com
Joseph M. Vanek                                   brefsin@hangley.com
David P. Germaine                                 ebloom@hangley.com
VANEK, VICKERS & MASINI P.C.
55 W. Monroe, Suite 3500                          Attorneys for Plaintiffs CVS Pharmacy, Inc.,
Chicago, Illinois 60603                           Rite Aid Corporation & Rite Aid Hdqtrs.
Tel: 312-224-1500                                 Corp.
Fax: 312-224-1510
jvanek@vaneklaw.com
dgermaine@vaneklaw.com

Attorneys for Plaintiff FWK Holdings, LLC
and the direct purchaser class

Michael L. Roberts
Debra G. Josephson
Stephanie E. Smith
ROBERTS LAW FIRM, P.A
20 Rahling Circle
Little Rock, AR 72223
Tel.: (501) 821-5575
Fax: (501) 821-4474
mikeroberts@robertslawfirm.us
debrajosephson@robertslawfirm.us
stephaniesmith@robertslawfirm.us

Attorneys for Plaintiff KPH Healthcare
Services, Inc., a/k/a Kinney Drugs, Inc and
the direct purchaser class




                                              8
